                 Case 1:19-mj-06560-UA Document 1 Filed 07/15/19 Page 1 of 6

                                                                                    ORIGINAL
Approved:V~
     : ~HMI BHASKARAN .......,
                                         ~
       Assistant United States Attorney

Before:              HONORABLE KEVIN NATHANIEL FOX
                     United States Magistrate Judge
                     Southern District of New Yo,                             9MAG 65 6 0
-   -   -    -   -           -   -   -   -   -   -   -   -   -   -   X   ~
                                                                             SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                             Violations of
            - v. -                                                           18 U.S.C. §§ 2252A and 2

RAYMOND REID COLLINS JR.,
                                                                         COUNTY OF OFFENSE:
                                                                         NEW YORK
                                         Defendant.

-   -   -   -    -   -   -   -   -   -   -   -   -   -   -           X

SOUTHERN DISTRICT OF NEW YORK, ss.:

           KRISTOPHER SERRA, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:

                                             COUNT ONE
                                 (Possession of Child Pornography)

     1.   From at least in or about August 2016 up to and including
at least in or about October 2016, in the Southern District of New
York and elsewhere, RAYMOND REID COLLINS JR., the defendant,
knowingly did possess and access with intent-to view, and attempt
to possess and access with intent to view, a book, magazine,
periodical, film, videotape, computer disk, and other material
containing an image of child pornography that had been mailed,
shipped and transported using a means and facility of interstate
and foreign commerce and in and affecting interstate and foreign
commerce by any means, including by computer, and that was produced
using materials that had been mailed, shipped and transported in
and affecting interstate and foreign commerce by any means,
including by computer, to wit, COLLINS possessed and accessed with
the intent to view images and videos of child pornography stored
in a cloud storage account.
       Case 1:19-mj-06560-UA Document 1 Filed 07/15/19 Page 2 of 6



 (Title 18, United States Code, Sections 2252A(a) (5) (B),       (b) (2),
                             and 2.)

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     2.   I am a Special Agent with the FBI, currently assigned to
the crimes against children squad. I have been personally involved
in the investigation of this matter, and I base this affidavit on
that experience, on my conversations with other law enforcement
officials, and on my examination of various reports and records.
Because this affidavit is being submitted for the limited purpose
of demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation.    Where the
contents   of  documents   and   the   actions,  statements,   and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     3.   Based on my training and experience, I understand that
electronically stored information ("ESI"), including images and
videos, can be stored and distributed on the internet using certain
cloud-based storage platforms.     One such platform offered by a
company located in California (the "Cloud Storage Company") allows
a user to upload, store, access and share images and videos, among
other types of ESI.    To open an account with the Cloud Storage
Company, a user must supply a valid e-mail address. Accounts with
the Cloud Storage Company can be accessed using an electronic
device that is connected to the internet.

     4.   Based on my review of records provided by the Cloud
Storage Company concerning a certain cloud storage account (the
"Cloud Storage Account"), I have learned the following, among other
things:

          a.   The Cloud Storage Account was created on or about
August 23, 2016 using an email address ("Email Address-1").

          b.  The screenname or username for the Cloud Storage
Account was "Raymond Collins."

           c. Between August 24, 2016 and October 17, 2016, the
Cloud Storage Account was accessed from certain internet protocol
("IP") addresses, including, among others, IP Address-1 and IP
Address-2.

     5.   Based on records produced by the provider for Email
Address-1, I have learned that Email Address-1 is SVQ~Q~ibed to in

                                   2
       Case 1:19-mj-06560-UA Document 1 Filed 07/15/19 Page 3 of 6



the name of "R. Reid Collins Jr.," i.e., RAYMQND REID COLLINS JR.,
the defendant.

     6.   Based on my review of records provided by the internet
service provider for IP Address-1, I have learned that the
subscriber associated with IP Address-1 was "Reid Collins," i.e.,
RAYMOND REID COLLINS JR., the defendant, with an address located
in New Jersey.    Based on my review of property records, I have
learned that this address is COLLINS's home residence (the "Collins
Residence").

     7.   Based on my review of records provided by the internet
service provider for IP Address-2, I have learned that the
subscriber associated with IP Address-2 is a company located in
New York, New York ("Company-1").

     8.   Based on my involvement in this investigation, including
my discussions with other law enforcement officials and my review
of publicly-available information from social media websites, I
understand that RAYMOND REID COLLINS JR.', the defendant, has been
an employee at Company-1 since at least August 23, 2016.

     9.   I am participating in a judicially authorized review of
the contents of a hard drive containing a copy the Cloud Storage
Account. Based on a preliminary analysis using FBI forensic tools
and databases, I have learned the following, among other things:

          a.    The Cloud Storage Account       contains approximately
95,200 files.

           b.     Approximately  12,600     of those  files   were
identified    as    videos  and   images    of child  pornography.
Furthermore,     approximately  2, 100   files were  preliminarily
identified as child pornography involving infants and toddlers.

     10. Based on my personal review of the ESI contained in the
Cloud Storage Account, I have learned the following, among other
things:

          a.   Some of the files were organized into folders with
titles including, among others, "MomPthc" (based on my training
and experience, an apparent reference to pre-teen hard-core
pornography), "pole swallowing princesses" (based on my training
and experience, an apparent reference to young girls performing
oral sex), "under 10-12," "cp files" and "cp new" (based on my
training   and   experience,    apparent  references   to   child



                                   3
       Case 1:19-mj-06560-UA Document 1 Filed 07/15/19 Page 4 of 6



pornography), "child," and "little."   I have confirmed that these
folders in fact contained images and videos of child pornography.

          b.   The Cloud Storage account contained a video with
the file name "VID-20160210-WA0019.mp4," approximately 1 minute
and 25 seconds in length, which depicted an adult male having
vaginal intercourse with a prepubescent female. The adult male
had his right hand around his erect penis as he was inserting it
into the child's vagina. Written on the child's abdomen was "FUCK
ME," with an arrow pointing toward the child's vagina.

          c.   The Cloud Storage Account contained a video with
the   file  name   "Little  Girl   Enjoys   Pleasing   Daddy. 3gp,"
approximately one minute in length, which depicted a prepubescent
female wearing a flower patterned dress. The child is smiling at
the beginning of the video. An adult male is depicted masturbating
with his erect penis in front of the child. The child is also
depicted putting her mouth around the erect penis and performing
oral sex. The child takes her mouth off of the penis and smiles
at the camera while the adult male continues to masturbate.

          d.   The Cloud Storage Account contained an image with
the file name "2.jpg." The image depicted an adult male's erect
penis being placed in the mouth of an infant. The infant,
approximately less than one year of age, was depicted wearing an
article of clothing with a "Winnie the Pooh" character on it. The
infant appeared to be crying in the photograph.

           e.  The Cloud Storage Account contained a video with
the    file   name    "4d5a9a57-9de2-434a-82da-941aab56337e.mp4,"
approximately 44 seconds in length, which depicted a prepubescent
female .laying on her back, compl,etely nude, on a pink colored
sheet. The child's hands were duct taped to her legs.    An adult
male is depicted on his knees having vaginal intercourse with the
child.

          f.   The Cloud Storage Account contained a video with
file       name       "03c6c51b-122d-434e-9619-5592da30fld3.mp4,"
approximately 44 seconds in length, which depicted an adult male
masturbating while standing over a prepubescent female, who was
laying completely nude on h~r back. The adult male then ejaculated
on the child's stomach. The child is depicted touching the
ejaculate with both hands and then placing her hands on her tongue.
The video concluded with the words "To all our fans. Mastadon and
April."




                                   4
          Case 1:19-mj-06560-UA Document 1 Filed 07/15/19 Page 5 of 6



     11. On or about the morning of May 9, 2019, I and other law
enforcement agents executed a search and seizure warrant (the
"Premises Warrant") of the· Collins Residence.   During the course
of that search, law enforcement agents seized a personal cell phone
("Seized Device-1") and a personal laptop computer ("Seized
Device-2"), among other electronic devices, from RAYMOND REID
COLLINS JR., the defendant.

     12.  I used forensic tools.to analyze the contents of Seized
Device-1. Based on a preliminary review of Seized Device-1, I was
able to retrieve previously-deleted internet browsing and internet
search history activity. Between in or about March 2017 and April
2017, it appears that RAYMOND REID COLLINS JR., the defendant,
visited or attempted to visit websites with the following titles:
"Pthc Suck Images;" "Pthc;" "! !new (pthc) anrb-private (anal fuck
7yr);" "Daddy Cums in Preteen Daughters Best Incest Collection;"
and "daddy fucks daughters virgin pussy."    Based on my training
and experience, this internet browsing suggests attempts to access
electronic content containing child pornography.   Law enforcement
officials attempted to access the websites to determine whether
they in fact contained child pornography; the websites, however,
were not accessible.

     13.   I used forensic tools to analyze the contents of Seized
Device-2.    Based on my preliminary review, I have learned the
following:

          a.  Seized Device-2 contains over 130 images of child
pornography or child erotica.

          b.  Seized Device-2 contained a photograph with the
file name "2d0ee7a28fll646".    The photograph depicted a nude,
prepubescent female on her hands and knees.    An unidentifiable
adult male was depicted on his back, with an erect penis.    The
prepubescent female was depicted with her lips on or near the
erect penis, performing what appears to be oral sex.

          c.   Seized Device-2 contained a photograph with the
file  name   "31edec64bc46920".    The photograph depicted a
prepubescent female laying on her back.   An unidentifiable male
was depicted with his penis inside of the female's vagina.

            WHEREFORE, the deponent respectfully requests that a
warrant   issue for the arrest of RAYMOND REID COLLINS JR., the




                                      5
,,
            Case 1:19-mj-06560-UA Document 1 Filed 07/15/19 Page 6 of 6



     defendant, and that he be arrested, and imprisoned, or bailed, as
     the case may be.




                                                           Investigation


     Sworn to before me this
     15th day of July, 2019




                                        6
